DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Information Disclosure Statement
The references listed in the Information Disclosure Statement filed on 08/03/2021 have been considered by the examiner (see attached PTO-1449 form or PTO/SB/08A and 08B).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-10, 11-14, 16-18 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gauvreau et al. (U.S. 20120134328) in view of Lee et al. (U.S. 20160219591) and further in view of Stephenson et al. (U.S. 20090052382) and further in view of Fan et al. (U.S. 20200229179).
For claim 1, Gauvreau et al. disclose radio node, comprising: 
a first node or connector configured to communicatively couple to an antenna (at least Fig. 1C, [0035] and [0053]. The eNode-Bs 140a, 140b, 140c may each include one or more transceivers for communicating with the WTRUs 102a, 102b, 102c over the air interface 116. In one embodiment, the eNode-Bs 140a, 140b, 140c may implement MIMO technology. Thus, the eNode-B 140a, for example, may use multiple antennas to transmit wireless signals to, and receive wireless signals from, the WTRU 102a.); 
a second node or connect configured to communicatively couple to a network (at least Fig. 1C, [0035] and [0054].   As shown in FIG. 1C, the eNode-Bs 140a, 140b, 140c may communicate with one another over an X2 interface.  The MME 142 may be connected to each of the eNode-Bs 142a, 142b, 142c in the RAN 104 via an S1 interface and may serve as a control node.); 
a first interface circuit, communicatively coupled to the first node or connector, configured to communicate using wireless communication (at least Fig. 1C, [0035] and [0053].   The eNode-Bs 140a, 140b, 140c may each include one or more transceivers for communicating with the WTRUs 102a, 102b, 102c over the air interface 116.)  
a second interface circuit, communicatively coupled to the second node or connector, configured to communicate with one or more second radio nodes in the network (at least Fig. 1C, [0035] and [0054].   As shown in FIG. 1C, the eNode-Bs 140a, 140b, 140c may communicate with one another over an X2 interface.  The MME 142 may be connected to each of the eNode-Bs 142a, 142b, 142c in the RAN 104 via an S1 interface and may serve as a control node.)  However, Gauvreau et al. do not disclose wherein the radio node is configured to: listen, using the first interface circuit, for transmissions associated with the one or more second radio nodes; determine, based at least in part on the transmissions, a first list of discovered channels associated with the radio node and the one or more second radio nodes; provide, using the second interface circuit, the first list of discovered channels addressed to the one or more second radio nodes; receive, using the second interface circuit, one or more second lists of discovered channels associated with the one or more second radio nodes; aggregate the first list of discovered channels and the second list of discovered channels into a list of active channels; and provide, using the first interface circuit, the list of active channels addressed to an electronic device.
	In the same field of endeavor, Lee et al. disclose listen for transmissions associated with the one or more second radio nodes (at least [0087]-[0090].   The relay AP may combine a result of scanning channels and information on relay APs transmitted from the root AP, and may select the channel.); 
determine, based at least in part on the transmissions, a first list of discovered channels associated with the radio node and the one or more second radio nodes (at least [0090].   The relay AP may combine a result of scanning channels and information on relay APs transmitted from the root AP, and may select the channel.); 
receive one or more second lists of discovered channels associated with the one or more second radio nodes (at least [0089].  The root AP may listen to beacons of all relays and be aware of channels used by the relays and thus, the root AP may send the information to a relay AP.); 
aggregate the first list of discovered channels and the second list of discovered channels into a list of active channels (at least [0090] and [0095].   The relay AP may determine a list of candidate channels desired to be used based on the neighboring AP information received from the root AP and a result of directly scanning neighboring channels of the relay AP. The relay AP may transmit, to the root AP, an association request including the list of the candidate channels.); and 
provide the list of active channels addressed to the root AP (at least [0090] and [0095].   The relay AP may determine a list of candidate channels desired to be used based on the neighboring AP information received from the root AP and a result of directly scanning neighboring channels of the relay AP. The relay AP may transmit, to the root AP, an association request including the list of the candidate channels.)  However, the combination of Gauvreau et al. and Lee et al. do not disclose provide, using the second interface circuit, the first list of discovered channels addressed to the one or more second radio nodes; and provide the list of active channels addressed to an electronic device.
In the same field of endeavor, Stephenson et al. disclose to provide the first list of discovered channels addressed to the one or more second radio nodes (at least abstract.  Stephenson et al. disclose transmitting the updated neighbor list to the neighboring wireless access points.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Gauvreau et al. as taught by Stephenson et al. for purpose of indicating that a channel availability check is required before performing active scanning.
In the same field of endeavor, Fan et al. disclose to provide the list of active channels addressed to an electronic device (at least [0006].   The base station may monitor the one or more channels associated with the transmission window and determine which channels are active (e.g., which channels are performing in a manner that supports wireless communications). The base station may transmit or otherwise provide an indication of the active channels to UE(s) operating within its coverage area in a broadcast transmission, a unicast transmission, a group based transmission, and the like. )
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Gauvreau et al. as taught by Stephenson et al. for purpose of providing channels that support wireless communications.
For claim 2, the combination of Gauvreau et al., Lee et al., Stephenson et al. and Fan et al. disclose the radio node of claim 1.  Fan et al. disclose wherein the radio node is configured to provide the list of first discovered channels using a multicast message (at least [0006].  The base station may transmit or otherwise provide an indication of the active channels to UE(s) operating within its coverage area in a broadcast transmission, a unicast transmission, a group based transmission, and the like.)
For claim 3, the combination of Gauvreau et al., Lee et al., Stephenson et al. and Fan et al. disclose the radio node of claim 1.  Lee et al. disclose wherein the network comprises a small cell (at [0037].  Each relay AP may be set up in a range of a root AP because the relay AP is required to listen to a beacon of the root AP. Thus, an overlapping area may be large between the root BSS and the relay BSSs and the OBSS issue may occur most severely. However, a relay may not be required to exist in a range of a different relay and thus, an overlapping area may be small and the OBSS issue may occur at a relatively lower frequency.)
For claim 4, the combination of Gauvreau et al., Lee et al., Stephenson et al. and Fan et al. disclose the radio node of claim 1.  Fan et al. disclose wherein the channels comprise portions of a spectrum in a shared-license-access band of frequencies (at least [0098] and [0139]. Base station 805 may transmit (and UE 810 may receive) an indication of one or more active channels of the plurality of channels in an unlicensed radio frequency spectrum band.  However, wireless communication system 200 may operate in an unlicensed or shared radio frequency spectrum band.)
For claim 6, the combination of Gauvreau et al., Lee et al., Stephenson et al. and Fan et al. disclose the radio node of claim 1.  Lee et al. disclose wherein the radio node is configured to provide the list of discovered channels, the list of active channels or both addressed to a computer (at least [0095].   The relay AP may transmit, to the root AP, an association request including the list of the candidate channels.)
For claim 7, the combination of Gauvreau et al., Lee et al., Stephenson et al. and Fan et al. disclose the radio node of claim 6.  Lee et al. disclose wherein the computer comprises a controller for the radio node and the one or more second radio nodes (at least [0032].   The root AP may transmit data to stations present within a basic service set (BSS) range extended by the relays.)
For claim 8, the combination of Gauvreau et al., Lee et al., Stephenson et al. and Fan et al. disclose the radio node of claim 6.  Gauvreau et al. disclose wherein the computer is different from a spectrum allocation server (at least Fig. 1C and [0060]. A DSM engine may be an entity responsible for spectrum management as well as coordination and management of local networks and direct links.  Therefore, eNode-B is different from the DSM engine.)
For claim 9, the combination of Gauvreau et al., Lee et al., Stephenson et al. and Fan et al. disclose the radio node of claim 1.  Gauvreau et al. disclose the second interface circuit is configured to use wired communication (at least [0054].   As shown in FIG. 1C, the eNode-Bs 140a, 140b, 140c may communicate with one another over an X2 interface.)
 For claim 10, the combination of Gauvreau et al., Lee et al., Stephenson et al. and Fan et al. disclose the radio node of claim 1.  Gauvreau et al. disclose wherein the radio node comprises: an Evolved Node B (eNodeB), a Universal Mobile Telecommunications System (UMTS) NodeB and radio network controller (RNC), or a New Radio (NR) gNB or gNodeB (at least [0054].  As shown in FIG. 1C, the eNode-Bs 140a, 140b, 140c may communicate with one another over an X2 interface.)
For claims 11-14, the claims have features similar to claims 1-4.  Therefore, the claims are also rejected for the same reasons in claims 1-4.
For claims 16-18, the claims have features similar to claims 6-8.  Therefore, the claims are also rejected for the same reasons in claims 6-8.
For claims 19-20, the claims have features similar to claims 1-2.  Therefore, the claims are also rejected for the same reasons in claims 1-2.
Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Gauvreau et al. (U.S. 20120134328) in view of Lee et al. (U.S. 20160219591) and further in view of Stephenson et al. (U.S. 20090052382) and further in view of Fan et al. (U.S. 20200229179) and further in view of Karimli et al. (U.S. 20200205060).
For claim 5, the combination of Gauvreau et al., Lee et al., Stephenson et al. and Fan et al. disclose the radio node of claim 4, wherein the channels are included in a Citizens Broadband Radio Service.
In the same field of endeavor, Karimli et al. disclose the channels are included in a Citizens Broadband Radio Service (at least [0003].   Although a CBSD (CBRS Device) can obtain its frequency allocation from the SAS controller via an out-of-band channel (e.g., the Internet), the EUD (End user Device) such as a handset or CPE (customer premise equipment) communicating through the CBSD scans different frequency channels to determine the frequency that the corresponding CBSD is operating on.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Gauvreau et al. as taught by Karimli et al. for purpose of determining the frequency that the corresponding CBSD is operating on. 
For claim 15, the claim has features similar to claim 5.  Therefore, the claim is also rejected for the same reasons in claim 5.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAI PHUONG whose telephone number is 571-272-7896.  The examiner can normally be reached on Monday-Friday, 8am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAI PHUONG/Primary Examiner, Art Unit 2644                                                                                                                                                                                                        Date:  08/25/2022